Case 2:19-cv-02155-VAP-E Document 1 Filed 03/22/19 Page 1 of 7 Page ID #:1
      

 ͳ       CENTER FOR DISABILITY ACCESS
          Raymond Ballister Jr., Esq., SBN 111282
 ʹ       Phyl Grace, Esq., SBN 171771
          Russell Handy, Esq., SBN 195058
 ͵       Dennis Price, Esq., SBN 279082
          Mail: PO Box 262490
 Ͷ       San Diego, CA 92196-2490
          Delivery: 9845 Erma Road, Suite 300
 ͷ       San Diego, CA 92131
          (858) 375-7385; (888) 422-5191 fax
 ͸       phylg@potterhandy.com
 ͹       Attorneys for Plaintiff
 ͺ
 ͻ
ͳͲ
ͳͳ                             UNITED STATES DISTRICT COURT
ͳʹ                            CENTRAL DISTRICT OF CALIFORNIA
ͳ͵
          Antonio Fernandez,                     Case No.
ͳͶ
                  Plaintiff,
ͳͷ                                              Complaint For Damages And
            v.                                   Injunctive Relief For Violations
ͳ͸                                              Of: American’s With Disabilities
          PIH Health Real Estate Services,       Act; Unruh Civil Rights Act
ͳ͹       LLC, a Delaware Limited Liability
          Company;
ͳͺ       United Medical Imaging, Inc., a
          California Corporation; and Does 1-
ͳͻ       10,
ʹͲ               Defendants.
ʹͳ
ʹʹ           Plaintiff Antonio Fernandez complains of PIH Health Real Estate
ʹ͵   Services, LLC, a Delaware Limited Liability Company; United Medical
ʹͶ   Imaging, Inc., a California Corporation; and Does 1-10 (“Defendants”), and
ʹͷ   alleges as follows:
ʹ͸
ʹ͹       PARTIES:
ʹͺ       1. Plaintiff is a California resident with physical disabilities. He is


                                            
                                             
      Complaint
      
Case 2:19-cv-02155-VAP-E Document 1 Filed 03/22/19 Page 2 of 7 Page ID #:2
      

 ͳ   paralyzed from the waist down and uses a wheelchair for mobility.
 ʹ       2. Defendant PIH Health Real Estate Services, LLC owned the real
 ͵   property located at or about 11411 Brookshire Avenue, Downey, California,
 Ͷ   in March 2019.
 ͷ       3. Defendant PIH Health Real Estate Services, LLC owns the real property
 ͸   located at or about 11411 Brookshire Avenue, Downey, California, currently.
 ͹       4. Defendant United Medical Imaging, Inc. owned United Medical
 ͺ   Imaging of Downey located at or about 11411 Brookshire Avenue, Downey,
 ͻ   California, in March 2019.
ͳͲ       5. Defendant United Medical Imaging, Inc. owns United Medical Imaging
ͳͳ   of Downey (“United Medical”) located at or about 11411 Brookshire Avenue,
ͳʹ   Downey, California, currently.
ͳ͵       6. Plaintiff does not know the true names of Defendants, their business
ͳͶ   capacities, their ownership connection to the property and business, or their
ͳͷ   relative responsibilities in causing the access violations herein complained of,
ͳ͸   and alleges a joint venture and common enterprise by all such Defendants.
ͳ͹   Plaintiff is informed and believes that each of the Defendants herein,
ͳͺ   including Does 1 through 10, inclusive, is responsible in some capacity for the
ͳͻ   events herein alleged, or is a necessary party for obtaining appropriate relief.
ʹͲ   Plaintiff will seek leave to amend when the true names, capacities,
ʹͳ   connections, and responsibilities of the Defendants and Does 1 through 10,
ʹʹ   inclusive, are ascertained.
ʹ͵
ʹͶ       JURISDICTION & VENUE:
ʹͷ       7. The Court has subject matter jurisdiction over the action pursuant to 28
ʹ͸   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
ʹ͹   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
ʹͺ       8. Pursuant to supplemental jurisdiction, an attendant and related cause


                                              
                                               
      Complaint
      
Case 2:19-cv-02155-VAP-E Document 1 Filed 03/22/19 Page 3 of 7 Page ID #:3
      

 ͳ   of action, arising from the same nucleus of operative facts and arising out of
 ʹ   the same transactions, is also brought under California’s Unruh Civil Rights
 ͵   Act, which act expressly incorporates the Americans with Disabilities Act.
 Ͷ       9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
 ͷ   founded on the fact that the real property which is the subject of this action is
 ͸   located in this district and that Plaintiff's cause of action arose in this district.
 ͹
 ͺ       FACTUAL ALLEGATIONS:
 ͻ       10.Plaintiff went to United Medical in March 2019 with the intention to
ͳͲ   avail himself of its goods or services and to assess the business for compliance
ͳͳ   with the disability access laws.
ͳʹ       11.United Medical is a facility open to the public, a place of public
ͳ͵   accommodation, and a business establishment.
ͳͶ       12.Restrooms are one of the facilities, privileges, and advantages offered
ͳͷ   by Defendants to patrons of United Medical.
ͳ͸       13.Unfortunately, on the date of the plaintiff’s visit, the defendants did not
ͳ͹   provide accessible restrooms in conformance with the ADA Standards.1
ͳͺ       14.Currently, the defendants do not provide accessible restrooms in
ͳͻ   conformance with the ADA Standards.
ʹͲ       15.Plaintiff personally encountered this barrier.
ʹͳ       16.By failing to provide accessible restrooms the defendants denied the
ʹʹ   plaintiff full and equal access.
ʹ͵       17.The lack of accessible restrooms created difficulty and discomfort for
ʹͶ   the Plaintiff.
ʹͷ       18.The defendants have failed to maintain in working and useable
ʹ͸
      
ʹ͹   
         )RU H[DPSOH WKH UHVWURRP VWDOOV ZHUH LPSURSHUO\ FRQILJXUHG DQG WRR VPDOO IRU ZKHHOFKDLU XVHUV 2Q
      LQIRUPDWLRQDQGEHOLHIWKHUHDUHRWKHULVVXHVLQWKHUHVWURRPVWKDWUHQGHULWQRQFRPSOLDQW7KRVHLVVXHVZLOO
ʹͺ   EHIOHVKHGRXWLQGLVFRYHU\DQGLQVSHFWLRQV7KHSODLQWLIIVHHNVWRKDYHIXOO\FRPSOLDQWUHVWURRPV
      


                                                              
                                                               
      Complaint
      
Case 2:19-cv-02155-VAP-E Document 1 Filed 03/22/19 Page 4 of 7 Page ID #:4
      

 ͳ   conditions those features required to provide ready access to persons with
 ʹ   disabilities.
 ͵       19.The barriers identified above are easily removed without much
 Ͷ   difficulty or expense. They are the types of barriers identified by the
 ͷ   Department of Justice as presumably readily achievable to remove and, in fact,
 ͸   these barriers are readily achievable to remove. Moreover, there are numerous
 ͹   alternative accommodations that could be made to provide a greater level of
 ͺ   access if complete removal were not achievable.
 ͻ       20.Plaintiff will return to United Medical to avail himself of goods or
ͳͲ   services and to determine compliance with the disability access laws once it is
ͳͳ   represented to him that United Medical and its facilities are accessible.
ͳʹ   Plaintiff is currently deterred from doing so because of his knowledge of the
ͳ͵   existing barriers and his uncertainty about the existence of yet other barriers
ͳͶ   on the site. If the barriers are not removed, the plaintiff will face unlawful and
ͳͷ   discriminatory barriers again.
ͳ͸       21.Given the obvious and blatant nature of the barriers and violations
ͳ͹   alleged herein, the plaintiff alleges, on information and belief, that there are
ͳͺ   other violations and barriers on the site that relate to his disability. Plaintiff will
ͳͻ   amend the complaint, to provide proper notice regarding the scope of this
ʹͲ   lawsuit, once he conducts a site inspection. However, please be on notice that
ʹͳ   the plaintiff seeks to have all barriers related to his disability remedied. See
ʹʹ   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
ʹ͵   encounters one barrier at a site, he can sue to have all barriers that relate to his
ʹͶ   disability removed regardless of whether he personally encountered them).
ʹͷ
ʹ͸
ʹ͹
ʹͺ


                                                
                                                 
      Complaint
      
Case 2:19-cv-02155-VAP-E Document 1 Filed 03/22/19 Page 5 of 7 Page ID #:5
      

 ͳ   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
 ʹ   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
 ͵   Defendants.) (42U.S.C. section 12101, et seq.)
 Ͷ       22.Plaintiff re-pleads and incorporates by reference, as if fully set forth
 ͷ   again herein, the allegations contained in all prior paragraphs of this
 ͸   complaint.
 ͹       23.Under the ADA, it is an act of discrimination to fail to ensure that the
 ͺ   privileges, advantages, accommodations, facilities, goods and services of any
 ͻ   place of public accommodation is offered on a full and equal basis by anyone
ͳͲ   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
ͳͳ   § 12182(a). Discrimination is defined, inter alia, as follows:
ͳʹ             a. A failure to make reasonable modifications in policies, practices,
ͳ͵                or procedures, when such modifications are necessary to afford
ͳͶ                goods,    services,    facilities,   privileges,    advantages,   or
ͳͷ                accommodations to individuals with disabilities, unless the
ͳ͸                accommodation would work a fundamental alteration of those
ͳ͹                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
ͳͺ             b. A failure to remove architectural barriers where such removal is
ͳͻ                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
ʹͲ                defined by reference to the ADA Standards.
ʹͳ             c. A failure to make alterations in such a manner that, to the
ʹʹ                maximum extent feasible, the altered portions of the facility are
ʹ͵                readily accessible to and usable by individuals with disabilities,
ʹͶ                including individuals who use wheelchairs or to ensure that, to the
ʹͷ                maximum extent feasible, the path of travel to the altered area and
ʹ͸                the bathrooms, telephones, and drinking fountains serving the
ʹ͹                altered area, are readily accessible to and usable by individuals
ʹͺ                with disabilities. 42 U.S.C. § 12183(a)(2).


                                              
                                               
      Complaint
      
Case 2:19-cv-02155-VAP-E Document 1 Filed 03/22/19 Page 6 of 7 Page ID #:6
      

 ͳ       24.When a business provides restrooms, it must provide accessible
 ʹ   restrooms in compliance with the ADA Standards.
 ͵       25.Here, no such accessible restrooms have been provided in violation of
 Ͷ   the ADA.
 ͷ       26.The Safe Harbor provisions of the 2010 Standards are not applicable
 ͸   here because the conditions challenged in this lawsuit do not comply with the
 ͹   1991 Standards.
 ͺ       27.A public accommodation must maintain in operable working condition
 ͻ   those features of its facilities and equipment that are required to be readily
ͳͲ   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
ͳͳ       28.Here, the failure to ensure that the accessible facilities were available
ͳʹ   and ready to be used by the plaintiff is a violation of the law.
ͳ͵
ͳͶ   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
ͳͷ   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
ͳ͸   Code § 51-53.)
ͳ͹       29.Plaintiff repleads and incorporates by reference, as if fully set forth
ͳͺ   again herein, the allegations contained in all prior paragraphs of this
ͳͻ   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
ʹͲ   that persons with disabilities are entitled to full and equal accommodations,
ʹͳ   advantages, facilities, privileges, or services in all business establishment of
ʹʹ   every kind whatsoever within the jurisdiction of the State of California. Cal.
ʹ͵   Civ. Code §51(b).
ʹͶ       30.The Unruh Act provides that a violation of the ADA is a violation of the
ʹͷ   Unruh Act. Cal. Civ. Code, § 51(f).
ʹ͸       31.Defendants’ acts and omissions, as herein alleged, have violated the
ʹ͹   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
ʹͺ   rights to full and equal use of the accommodations, advantages, facilities,


                                               
                                                
      Complaint
      
Case 2:19-cv-02155-VAP-E Document 1 Filed 03/22/19 Page 7 of 7 Page ID #:7
      

 ͳ   privileges, or services offered.
 ʹ       32.Because the violation of the Unruh Civil Rights Act resulted in difficulty,
 ͵   discomfort or embarrassment for the plaintiff, the defendants are also each
 Ͷ   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
 ͷ   (c).)
 ͸
 ͹             PRAYER:
 ͺ             Wherefore, Plaintiff prays that this Court award damages and provide
 ͻ   relief as follows:
ͳͲ           1.For injunctive relief, compelling Defendants to comply with the
ͳͳ   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
ͳʹ   plaintiff is not invoking section 55 of the California Civil Code and is not
ͳ͵   seeking injunctive relief under the Disabled Persons Act at all.
ͳͶ           2.Damages under the Unruh Civil Rights Act, which provides for actual
ͳͷ   damages and a statutory minimum of $4,000 for each offense.
ͳ͸           3.Reasonable attorney fees, litigation expenses and costs of suit, pursuant
ͳ͹   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
ͳͺ
ͳͻ
      Dated: March 18, 2019                CENTER FOR DISABILITY ACCESS
ʹͲ
ʹͳ
                                           By:
ʹʹ
ʹ͵                                        ____________________________________

ʹͶ                                              Russell Handy, Esq.
                                                 Attorney for plaintiff
ʹͷ
ʹ͸
ʹ͹
ʹͺ


                                                 
                                                  
      Complaint
      
